department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number lk saigtco -00 telephone number b2 maa legend m n dear sir or madam employer_identification_number this is in reply to your letter of date as modified by your letter of date concerning your proposed merger with and the transfer of your assets to m a newly established welfare_benefit_plan you were established by n pursuant to a collective bargaining agreement to provide lump sum termination and dismissal benefits to employees of n and their beneficiaries you are recognized as exempt from federal_income_tax as an organization described in sec_50i c of the internal_revenue_code m the newly established welfare_benefit_plan was also established pursuant to a negotiated agreement between the union and n voluntary employees_beneficiary_association veba as that term is described in sec_501 of the code n has been recognized as exempt as a n has experienced business difficulties and has negotiated with the union which represents its employees a voluntary early retirement severance package m's role will be to reimburse health care premiums for certain of n's employees who elect to take early retirements as provided for in the consolidated omnibus budget reconciliation act cobra this will be the sole benefit provided by m and it is expected the payments will be made for six months or until such time that cobra coverage would cease thereafter it is expected that m may be expanded to provide for the payment of various other qualifying sec_501 benefits pursuant to the plan you will pay all your outstanding administrative and similar costs and then merge with m and transfer your remaining assets to m you have represented that as of the date of the merger you will have no outstanding obligations or liabilities you have also represented that the individuals receiving these payments shall generally be the same re employees currently covered by you or their dependents or designated beneficiaries no part of your net_earnings shall inure to the benefit of any private_shareholder_or_individual nor will any of the funds be in a position to be used by n for any private purpose you have requested the following rulings you will continue to qualify for exemption as a supplemental unemployment_benefit_trust under sec_501 during the merger and transfer of the surplus assets to the veba the merger as well as the transfer of the surplus assets from the fund to the veba will not result in any portion of a welfare_benefit_fund reverting to the benefit of n within the meaning of sec_4976 of the code and therefore will not subject n to the excise_tax imposed by sec_4976 of the code the merger and transfer of your surplus assets to m will not adversely affect the tax exempt status of m in the future sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c - of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of section i 50l c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association wilt not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate re payments to officers shareholders or highty compensated employees of any employer contributing to or other funding the employees' association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_501 of the code provides for the exemption from federal_income_tax of a_trust or trusts forming part of a pian to provide for the payment of supplemental_unemployment_compensation_benefits if under the plan it is impossible at any time prior to the satisfaction of all liabilities with respect to employees under the plan for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits sec_501 of the code defines ‘supplemental unemployment_compensation benefits’ as i benefits paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in clause i sec_1_501_c_17_-1 of the regulations provides that the payment of any necessary or appropriate expenses in connection with the administration of a plan providing supplemental_unemployment_compensation_benefits shall be considered a payment to provide such benefits and shall not affect the qualification of the trust sec_1 c -1 b of the regulations defines supplemental unemployment’ compensation benefits to be benefits paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary but only when such separation is one resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer the information submitted establishes that after you have paid all necessary administrative expenses you will merge with and all your remaining funds will be transferred to a qualifying sec_501 veba this veba will pay cobra health care benefits to those employees of n who have elected to take voluntary early retirement in the future you expect the new veba to provide other_benefits which you represent will be qualifying sec_50 c benefits re accordingly based on the information submitted we rule that you will continue to qualify for exemption as a supplemental unemployment_benefit_trust under sec_501 during the merger and transfer of the surplus assets to the veba the merger as well as the transfer of the surplus assets from the fund to the veba will not result in any portion of a welfare_benefit_fund reverting to the benefit of n within the meaning of sec_4976 of the code and therefore will not subject n to the excise_tax imposed by sec_4976 of the code the merger and transfer of your surplus assets to m will not adversely affect the tax exempt status of m in the future this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio te_ge customer service office because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records this ruling is directed only to the organization that requested it the code provides that it may not be used or cited as precedent sec_61 k of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office pincite-5500 a toll free number sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
